EXHIBIT 10.5

 

TERM NOTE C

 

$6,000,000

Phoenix, Arizona

 

March 22, 2013

 

FOR VALUE RECEIVED, the undersigned INVENTURE FOODS, INC., a Delaware
corporation,  and BN FOODS INC., a Colorado corporation, BOULDER NATURAL
FOODS, INC., an Arizona corporation, LA COMETA PROPERTIES, INC., an Arizona
corporation, POORE BROTHERS - BLUFFTON, LLC, a Delaware limited liability
company, RADER FARMS, INC., a Delaware corporation, and TEJAS PB
DISTRIBUTING, INC., an Arizona corporation, (each a “Borrower” and collectively,
“Borrower”, as the context may require), promises to pay to the order of U.S.
Bank National Association, a national banking association (hereinafter referred
to as “U.S. Bank”) at 950 Seventeenth Street, 7th Floor, Denver, Colorado 80202,
or at such other place as U.S. Bank may designate, in lawful money of the United
States of America, the principal sum of Six Million Dollars $6,000,000 or so
much thereof as may be advanced and be outstanding, together with interest on
any and all principal amounts outstanding calculated in accordance with the
provisions set forth below.  This Note is issued under that certain Loan and
Security Agreement between Borrower and U.S. Bank dated March 22, 2013 (as the
same has been and may be amended, replaced, restated and/or supplemented from
time to time, the “Loan Agreement”).  All terms not defined herein shall have
the definition given to them in the Loan Agreement.

 

Interest on each Advance hereunder shall accrue at an annual rate equal to the
Applicable Margin plus the one-month LIBOR rate quoted by U.S. Bank from Reuters
Screen LIBOR01 Page or any successor thereto, which shall be that one-month
LIBOR rate in effect two New York Banking Days prior to the Reprice Date,
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation, such rate rounded up to the nearest
one-sixteenth percent and such rate to be reset monthly on each Reprice Date. 
The term “New York Banking Day” means any date (other than a Saturday or Sunday)
on which commercial banks are open for business in New York, New York.  The term
“Reprice Date” means the first day of each month.  If the initial advance under
this Note occurs other than on the Reprice Date, the initial one-month LIBOR
rate shall be that one-month LIBOR rate in effect two New York Banking Days
prior to the date of the initial advance, which rate plus the percentage
described above shall be in effect until the next Reprice Date.  Bank’s internal
records of applicable interest rates shall be determinative in the absence of
manifest error.

 

A request for a Loan (a “Loan Request”) shall be made not later than 11:00 a.m.
(mountain time) on the New York Banking Day that is two New York Banking Days
prior to the proposed date of the Loan.

 

Interest accrued hereunder shall be computed on the basis of actual days elapsed
and a year of 360 days.  In the event after the date of initial funding any
governmental authority subjects U.S. Bank to any new or additional charge, fee,
withholding or tax of any kind with respect to any loans hereunder or changes
the method of taxation of such loans or changes the reserve or deposit
requirements applicable to such loans, the Borrower shall pay to U.S. Bank such
additional amounts as will compensate U.S. Bank for such costs or lost income
resulting therefrom as reasonably determined by U.S. Bank.

 

Borrower shall have the right to make prepayments of principal, without charge
at any time.

 

The unpaid balance of this obligation at any time shall be the total amounts
advanced hereunder by U.S. Bank together with accrued and unpaid interest, less
the amount of payments made hereon by or for Borrower, which balance may be
endorsed hereon from time to time by U.S. Bank.

 

Interest shall be payable in arrears beginning April 1, 2013 and on the same
date of each month thereafter, plus a final interest payment with the final
payment of principal.  When any interest is due and payable under this Note,
U.S. Bank may (a) make an automatic Loan of principal under the Loan Agreement,
or (b) take the payment by a debit to a Deposit Account maintained with U.S.
Bank per any preauthorization provided by Borrower to U.S. Bank.

 

1

--------------------------------------------------------------------------------


 

In addition to the repayment requirements imposed upon Borrower under the Loan
Agreement, together with the agreements referred to therein, the principal owing
under this Note shall be payable in monthly installments of Seventy One Thousand
Four Hundred Twenty Eight and 57/100 Dollars ($71,428.57) on April 1, 2013, and
on the same date of each month thereafter, plus a final payment equal to all
unpaid principal on the Maturity Date.  When any such payment due, U.S. Bank may
take the payment by a debit to a Deposit Account maintained with U.S. Bank per
any preauthorization provided by Borrower to U.S. Bank.  “Maturity Date” shall
mean, as applicable, the earlier of: (a) May 31, 2014; (b) the date of
termination in whole of the Commitments pursuant to Sections 2.3(c), 2.8 or 9.1
of the Loan Agreement; or (c) the date of the TGIF Early Maturity Date.

 

Interim payments made by Borrower either pursuant to the Loan Agreement or as a
voluntary prepayment shall be applied first to any costs or fees owing by
Borrower to U.S. Bank, shall be applied second to any interest payments owing
hereunder which are due and unpaid, shall be applied third to any outstanding
principal owing hereunder, and shall be applied fourth to interest accrued but
not yet due.

 

Anything herein or in the Loan Agreement to the contrary notwithstanding, all
principal and interest remaining unpaid on the Maturity Date shall be
immediately due and payable unless such Maturity Date shall be extended by U.S.
Bank as set forth below.

 

Loans hereunder, to the total amount of the principal sum stated above, may be
made by U.S. Bank at the oral or written request of the natural Person signing
this Note on behalf of Borrower (or any one of them, if more than one), or any
natural Person designated by them (or any one of them).  Such persons shall be
authorized to request Loans and direct the disposition of any such Loans until
written notice of the revocation of such authority is received by U.S. Bank at
the address designated above.  Any such Loans shall be conclusively presumed to
have been made to or for the benefit of Borrower when U.S. Bank believes in good
faith that such requests and directions have been made by authorized persons, or
when said Loans are mailed to Borrower or deposited to the credit of the account
of Borrower regardless of the fact that persons other than those authorized
hereunder may have authority to draw against such account.

 

Notwithstanding the provisions of this Note, U.S. Bank shall have the option, in
its sole discretion and without any obligation to do so, to make Loans to
Borrower (or for Borrower’s account where authorized to do so under the Loan
Agreement or related documents), in amounts in excess of those amounts that
would otherwise be prescribed by this Note.  Such overadvances, when made by
U.S. Bank, shall become an obligation of Borrower and any surety of Borrower’s
indebtedness to U.S. Bank under this Note to the same extent as any other
disbursements hereunder, and notwithstanding the fact that such overadvances may
create a principal balance owing to U.S. Bank in excess of the face amount
stated in this Note.  U.S. Bank shall also have the option, in its sole
discretion and without any obligation to do so, to extend the Maturity Date of
the indebtedness hereunder.  Such extensions shall be immediately effective when
made by U.S. Bank and notice thereof shall be given by U.S. Bank as provided for
in the Loan Agreement.

 

Should any Matured Default occur, as provided for in the Loan Agreement, which
shall not have been cured, if a right to cure is provided for therein, then at
U.S. Bank’s option, U.S. Bank may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand or notice of dishonor, all of which are expressly waived, and U.S. Bank
shall have no obligation to make any further Loans hereunder.

 

Should more than one person or entity sign this Note, the obligations of each
signer shall be joint and several.  U.S. Bank may settle, release, compromise,
collect or otherwise liquidate the obligations of any Borrower, any guarantor of
such obligations, and any security or collateral for such obligations or for any
such guaranty, in any manner, without affecting or impairing the obligations of
the undersigned hereunder.

 

2

--------------------------------------------------------------------------------


 

This Note shall be construed in accordance with the laws of the State of
Arizona.

 

 

INVENTURE FOODS, INC.

 

 

 

 

By

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

BN FOODS, INC.

 

 

 

 

By

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

BOULDER NATURAL FOODS, INC.

 

 

 

 

By

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

LA COMETA PROPERTIES, INC.

 

 

 

 

 

 

 

By

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

POORE BROTHERS —

 

BLUFFTON, LLC

 

 

 

 

By

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

RADER FARMS, INC.

 

 

 

 

 

 

 

By

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

TEJAS PB DISTRIBUTING, INC.

 

 

 

 

 

 

 

By

/s/ Steve Weinberger

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

[Signature Page to Term Note C]

 

3

--------------------------------------------------------------------------------